Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application.
Claims 1-17 are currently amended; and claims 18-20 are new.
Response to Amendment
The amendment dated 04 March 2022 has been entered into the record.
Election/Restrictions
Newly submitted claims 18-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the patentably distinct species require different fields of search, such as searching different class-subclass combinations, searching different electronic resources and employing different search strategies and search queries, and the prior art applicable to one invention likely would not be applicable to the other.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
To the extent that applicant’s arguments may apply to the new rejections below, the arguments are addressed as follows:
Re: Distinction #1, the addition of “consisting of” language in independent claim 1, see the new rejections below where prior art reference of record Tang discloses the components of the first photo spacer and the second photo spacer as currently claimed in independent claim 1.
Re: Distinctions #2 and #6, the claims are apparatus claims.  An apparatus can be claimed in product by process terms. A product-by-process claim is an apparatus claim in which a product is claimed in terms of the method used to manufacture it.  While claiming subject matter using a product-by-process limitation in an apparatus claim is permissible, the determination of the patentability of the claim does not depend upon the method of the product’s production unless the applicant can show that the product has unobvious structural differences that are the result of the product being subject to the identified process.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. There is no evidence of record that unobvious structural differences in the claimed apparatus that are the result of the product being subject to the identified process.
Re: Distinction #3, there remains no evidence of record that a new and unexpected result is produced by including the third spacer.
Re: Distinctions #4, #5 and #6, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test of what the combined teachings of those references would have suggested to those of ordinary skill in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 1, the meaning of the limitation “through a same photomask” in line 14 is unclear. It is not clear if the limitation refers to the photomask recited in line 12 of claim 1, or whether some other photomask is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to a photomask other than that recited in line 12 of claim 1.
Re: claims 2-8, because they depend upon claim 1, they are likewise amended.
Re: claims 2 and 11, the meaning of the limitation “so that the first photo spacer consists of the first photo spacer base layer, the second photo spacer base layer stacked on the first photo spacer base layer, and the third photo spacer base layer stacked on the second photo spacer base layer” is unclear. The meaning is unclear because claim 2 depends upon claim 1, and claim 1 recites in pertinent part that the first photo spacer consists of a first photo spacer base layer and a second photo spacer base layer stacked on the first photo spacer base layer.” Because the language “consists of” limits the recited element to only those components that are in the recited grouping, no additional elements may be added to the grouping. The above-noted language in claim 2 improperly attempts to add in an additional component, the third photo spacer base layer, into the grouping already recited in claim 1. 
In addition, the meaning of the limitation “the second photo spacer further comprises the second photo spacer base layer stacked with the first photo spacer base layer of the second photo spacer, and so the second photo spacer consists of the first photo spacer base layer and the second photo spacer base layer stacked on the first photo spacer base layer” is unclear based on the same type of rationale set forth in the previous paragraph.
In light of the preceding, the scope of these claims is not reasonably comprehensible and therefore they have not been further examined.
Re: claims 3-7 and 12-16, because they depend upon claims 2 and 11 respectively, they are likewise rejected. Also, the scope of these claims is not reasonably comprehensible and therefore they have not been further examined.
Re: claim 9, the meaning of the limitation “through a same photomask” in line 27 is unclear. It is not clear if the limitation refers to the photomask recited in line 26 of claim 9, or whether some other photomask is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to a photomask other than that recited in line 26 of claim 9.
Re: claim 10, the meaning of the limitation “through a same photomask” in line 14 is unclear. It is not clear if the limitation refers to the photomask recited in line 12 of claim 10, or whether some other photomask is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to a photomask other than that recited in line 12 of claim 10.
Re: claims 11-17, because they depend upon claim 10, they are likewise rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (US 2017/0363922), of record.
Re: claim 1, Tang discloses a first substrate 21 (Fig. 4), a first color filter 24R, a second color filter 24G, a third color filter 24B, a first photo spacer 2431, and a second photo spacer 2432, wherein the first color filter, the second color filter, and the third color filter are disposed on the first substrate (Fig. 4); and the first photo spacer and the second photo spacer form a height difference (height difference between the first photo spacer with respect to the first substrate and the second photo spacer with respect to the first substrate in Fig. 4) and are also disposed on the first substrate (Fig. 4); wherein the first photo spacer 2431 consists of a first photo spacer base layer 24R and a second photo spacer base layer 24G stacked on the first photo spacer base layer (Fig. 4); the second photo spacer 2432 consists of a first photo spacer base layer 24R; wherein the first color filter and the first photo spacer base layer are formed at a same layer through a same photomask (Fig. 4, where the limitation “are formed at a same layer through a same photomask is a product-by-process claim limitation, and where there is no evidence of record that unobvious structural differences in the claimed apparatus that are the result of the product being subject to the identified process.); and the second color filter 24G and the second photo spacer base layer 24G are formed at a same layer through a same photomask (Fig. 4, where the limitation “are formed at a same layer through a same photomask is a product-by-process claim limitation, and where there is no evidence of record that unobvious structural differences in the claimed apparatus that are the result of the product being subject to the identified process).
Re: claim 10, Tang discloses a display device (Fig. 4) a first substrate 21 (Fig. 4), a first color filter 24R, a second color filter 24G, a third color filter 24B, a first photo spacer 2431, and a second photo spacer 2432, wherein the first color filter, the second color filter, and the third color filter are disposed on the first substrate (Fig. 4); and the first photo spacer and the second photo spacer form a height difference (height difference between the first photo spacer with respect to the first substrate and the second photo spacer with respect to the first substrate in Fig. 4) and are also disposed on the first substrate (Fig. 4); wherein the first photo spacer 2431 consists of a first photo spacer base layer 24R and a second photo spacer base layer 24G stacked on the first photo spacer base layer (Fig. 4); the second photo spacer 2432 consists of a first photo spacer base layer 24R; wherein the first color filter and the first photo spacer base layer are formed at a same layer through a same photomask (Fig. 4, where the limitation “are formed at a same layer through a same photomask is a product-by-process claim limitation, and where there is no evidence of record that unobvious structural differences in the claimed apparatus that are the result of the product being subject to the identified process.); and the second color filter 24G and the second photo spacer base layer 24G are formed at a same layer through a same photomask (Fig. 4, where the limitation “are formed at a same layer through a same photomask is a product-by-process claim limitation, and where there is no evidence of record that unobvious structural differences in the claimed apparatus that are the result of the product being subject to the identified process).
Re: claims 2 and 11, Tang discloses the limitations of claims 1 and 10 respectively, and Tang further discloses that the first photo spacer 2431 also comprises a third photo spacer base layer 24B stacked with the first photo spacer base layer and the second photo spacer base layer of the first photo spacer so that the first photo spacer (Fig. 4); the third color filter 24B and the third photo spacer base layer 24B are formed at a same layer (Fig. 4): and the second photo spacer 2432 also comprises a second photo spacer base layer 24G stacked with the first photo spacer base layer 24R (Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Waratani (US 2013/0016317), of record, and Wu (US 2012/0194933), of record.
Re: claim 9, Tang discloses a first substrate 21, a first color filter 24R, a second color filter 24G, a third color filter 24B, a first photo spacer 2431; a second photo spacer 2432; wherein the first color filter, the second color filter, and the third color filter are disposed on the first substrate (Fig. 4); and the first photo spacer and the second photo spacer have different heights with respect to one another and are also disposed on the first substrate (Fig. 4); wherein the first photo spacer 2431 consists of a first photo spacer base layer 24R, a second photo spacer base layer 24G stacked on the first photo spacer base layer, and a third photo spacer base layer 24B which are stacked (Fig. 4); the second photo spacer 2432 consists of a first photo spacer base layer 24R and the second photo spacer base layer 24G which is stacked on the second photo spacer base layer (Fig. 4); wherein the first color filter and the first photo spacer base layer are formed at a same layer through a same photomask (Fig. 4; see also product-by-process analysis in claim 1 above); the second color filter and the second photo spacer base layer are formed at a same layer through a same photomask (Fig. 4); the third color filter and the third photo spacer base layer are formed at a same layer through a same photomask (Fig. 4); the second photo spacer 2432 comprises a first photo spacer base layer 24R stacked with a second photo spacer base layer 24G (Fig. 4);
While Tang does not explicitly disclose a third photo spacer, and the third photo spacer comprises a first photo spacer base layer; and the third photo spacer forms segment gaps with the first photo spacer and the second photo spacer respectively, that the third photo spacer comprises a second photo spacer base layer, Tang does disclose first and second spacers 2431 and 2432 that comprise a first photo spacer base layer 24R and that the first and second spacer forms segment gaps (Fig. 4) and that the photo spacer comprises a second photo spacer base layer 24G. In addition, it has been held that the mere duplication of parts has no patentable significance unless a new and expected result is produced (MPEP § 2144.04). There is no evidence of record of any such new and unexpected results; hence, the claim limitation is the obvious duplication of a known element that yields predictable results.
Tang does not explicitly disclose a middle portion of the third photo spacer base layer of the first photo spacer protrudes out of two sides of the third photo spacer, and the middle portion respectively forms a step structure with each of the two sides; a length of the first photo spacer base layer of the first photo spacer is equal to that of the second photo spacer base layer of the first photo spacer; and the length of the first photo spacer base layer of the first photo spacer is smaller than that of the middle portion of the third photo spacer base layer of the first photo spacer; a length of the first photo spacer base layer of the second photo spacer is greater than that of the second photo spacer base layer; the display panel also comprises a black matrix, and the black matrix is disposed on the first substrate; and the first photo spacer, the second photo spacer and the third photo spacer are respectively formed on the black matrix.
Waratani discloses that a middle portion of the third photo spacer base layer 14R, 10R of the first photo spacer 4 is protruding out of two sides of the third photo spacer (Fig. 8), and the middle portion forms a step structure with the two sides (Fig. 8); and the length of the first photo spacer base layer 14B of the first photo spacer is smaller than that of the middle portion of the third photo spacer base layer of the first photo spacer (Fig. 8); the length of the first photo spacer base layer 14R, 10R of the second photo spacer is greater than that of the second photo spacer base layer of the second photo spacer 14G (Fig. 9);
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a middle portion of the third photo spacer base layer of the first photo spacer be protruding out of two sides of the third photo spacer, and the middle portion form a step structure with the two sides; and the length of the first photo spacer base layer of the first photo spacer be smaller than that of a middle portion of the third photo spacer base layer of the first photo spacer, and the length of the first photo spacer base layer of the second photo spacer be greater than that of the second photo spacer base layer of the second photo spacer as disclosed by Waratani, in the device disclosed by Tang for the purpose of simplifying the manufacturing process by forming the third photo spacer base layer in the same step as the color filter.
Wu discloses that a length of the first photo spacer base layer 24a of the first photo spacer 24 is equal to that of the second photo spacer base layer 24b of the first photo spacer (Fig. 2F); and that the black matrix is disposed on the first substrate 21 (Fig. 2F); and the first photo spacer (Fig. 2F, left instance of spacer 24) and the second photo spacer (Fig. 2F, right instance of spacer 24) are formed on the black matrix respectively (formation disclosed in Fig. 2F).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a length of the first photo spacer base layer of the first photo spacer be equal to that of the second photo spacer base layer of the first photo spacer, a black matrix, and that the black matrix be disposed on the first substrate; and the first photo spacer and the second photo spacer be formed on the black matrix respectively, as disclosed by Wu, in the device disclosed by Tang for the purpose of maximizing the aperture size of the pixel which will improve the brightness of the displayed images.
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Wu.
Re: claims 8 and 17, Tang discloses the limitations of claims 1 and 10 respectively; however, Tang does not explicitly disclose a black matrix, and that the black matrix is disposed on the first substrate; and the first photo spacer and the second photo spacer are formed on the black matrix respectively.
Wu discloses a black matrix 22, and that the black matrix is disposed on the first substrate 21 (Fig. 2F); and the first photo spacer (Fig. 2F, left instance of spacer 24) and the second photo spacer (Fig. 2F, right instance of spacer 24) are formed on the black matrix respectively (formation disclosed in Fig. 2F).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a black matrix, and that the black matrix be disposed on the first substrate; and the first photo spacer and the second photo spacer be formed on the black matrix respectively, as disclosed by Wu, in the device disclosed by Tang for the purpose of maximizing the aperture size of the pixel which will improve the brightness of the displayed images.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871